DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on March 24, 2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 5,717,813 to Harman et al. (hereinafter “Harman”). The Harman patent was cited by applicant(s) in the IDS.
In re claim 1, Harman discloses a single-station splicing unit (10), see Figures 1-2, comprising: 
a housing (12, 14) including an interior space and at least one cover (14) configured to be interlocked with the housing (12, 14) to enclose the interior space; 
an alignment element/channel (22) disposed within the interior space of the housing (12, 14); 
a first electrode (25) disposed on one side of the housing (12, 14); and 
a second electrode (25) disposed in the housing (12, 14) on an opposing side from the first electrode (25) and in a facing relationship with the first electrode (25); 
wherein the housing (12, 14) is configured to receive fibers (37) in an opposing and abutting relationship to splice the fibers (37); and 
wherein the housing (12, 14) remains secured to the fibers (37) after splicing. See columns 2-3 of Harman for further details. 

In re claim 3, the housing (12, 14) includes first and second upwardly directed extensions protruding from a bottom surface of the housing (12, 14) corresponding to sub-portions of base portion (12) on either side of block (20), the sub-portions of base (12) on either side of block (20) configured to support a coated section of the respective fibers (37).

In re claim 4, an uppermost point of each of the first and second upwardly directed extensions corresponding to the sub-portions of base (12) on either side of block (20) includes a groove of channel (22) formed therein and extending the length of the first and second upwardly directed extensions.

In re claim 5, the groove of channel (22) is configured complementary to an outer diameter of the coated section of the respective fibers (37).

In re claim 6, as seen in FIGS. 5A-5B, the at least one cover (14) may include first and second covers configured to close over and crimp a coated section of the respective fibers (37) at proximal and distal ends of the housing (12, 14).

In re claim 7, as seen in FIG. 5A the at least one cover (14) may includes a third cover comprising sealed port (60) disposed between the first and second covers, the third cover configured to close over and seat an exposed section of the respective fibers (37) within a groove formed in the alignment element (22).

In re claim 20, Harman further teaches a method of splicing, see Figures 1-2, comprising: 
positioning a first fiber and a second fiber (37) in an opposing and facing relationship within an interior space of a housing (12, 14) of a single-station splicing unit (10), each of the first and second fibers (37) including a coated section and an exposed section, the splicing unit (10) including an alignment element (22) disposed within the interior space, and first and second electrodes (25) disposed on opposing sides of the housing (12, 14); 
positioning ends of the exposed sections of the first and second fibers (37) in an abutting relationship; 
interlocking a cover (14) with the housing (12, 14) to enclose the exposed section of the first and second fibers (37) within the interior space of the housing (12, 14) and to maintain the position of the first and second fibers (37) within the housing (12, 14) (“The lid 14 is then closed to secure and retain the fused fibers within the splicing element 10. Alternatively, the fibers could be placed into the base portion 12, ready for fusion with the lid 14 being closed to retain the fibers”); and 
creating a voltage arc between the first and second electrodes (25) to splice the ends of the exposed sections of the first and second fibers (37) (“After the fibers are in place and are ready to be fused, a sufficiently large voltage is applied across the conducting pads (not shown) to generate an electric arc across the tips of electrodes 25 so, as to melt and fuse the ends of the fibers together”); 
wherein the housing (12, 14) remains secured to the first and second fibers (37) after splicing (”After fusion, the splice element is closed upon the fused optical fibers and remains with the spliced fused fibers providing a rigid support and strain relief for the fusion joint within”).  See columns 1-3 of Harman for further details.

Claim(s) 1, 3, and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Pub. No. US 2005/0191014 A1 to Renfro, JR. et al. (hereinafter “Renfro”). 
In re claim 1, Renfro discloses a single-station splicing unit (10), see Figures 1-6, comprising: 
a housing (14a, 14b) including an interior space and at least one cover (14b) configured to be interlocked with the housing (14a, 14b) to enclose the interior space; 
an alignment element/ferrule (12) disposed within the interior space of the housing (14a, 14b); 
a first electrode (22) disposed on one side of the housing (14a, 14b); and 
a second electrode (22) disposed in the housing (14a, 14b) on an opposing side from the first electrode (22) and in a facing relationship with the first electrode (22); 
wherein the housing (14a, 14b) is configured to receive fibers (34, 36) in an opposing and abutting relationship to splice the fibers (34, 36); and 
wherein the housing (14a, 14b) remains secured to the fibers (34, 36) after splicing. See ¶¶ [0020]-[0030] of Renfro for further details. 

In re claim 3, the housing (14a, 14b) includes first and second upwardly directed extensions protruding from a bottom surface of the housing (14a, 14b) corresponding to end portions (30, 32) of ferrule (12), the end portions (30, 32) configured to support a coated section of the respective fibers (34, 36).

In re claim 9, as seen in FIG. 2 of Renfro, first and second outer walls of the housing (14a, 14b) include a slot/opening formed therein, the slots configured to slidably receive the respective first and second electrodes (22).

In re claim 10, as seen in FIG. 2 of Renfro, each slot includes a first opening facing outwardly away from the interior space of the housing (14a, 14b), and a second opening facing inwardly towards the interior space.

In re claim 11, a body of the first and second electrodes (22) is exposed through the first opening formed in the slots of the housing (14a, 14b) for electrical contact with contacts (60) of a fusion splicer (50).

In re claim 12, as seen in FIG. 2 of Renfro a pointed extension of the first and second electrodes (22) extends into the interior space of the housing (14a, 14b) through the second opening formed in the slots of the housing (14a, 14b).

In re claim 13, the alignment element (12) includes an elongated body with a notched area/opening (26) creating a space aligned with a position of the first and second electrodes (22).

In re claim 14, the alignment element (12) includes a top surface with a groove/opening (26) formed therein, the groove (26) configured to receive exposed sections of the fibers (34, 36).

In re claim 15, ends of the exposed sections of the fibers (34, 36) are configured to be positioned in an abutting relationship in the notched area (26) of the alignment element (12).

In re claim 16, the at least one cover (14b) includes an extension/protection element (20) complementary to the groove (26) formed in the top surface of the alignment element (12), the extension (20) configured to seat the exposed sections of the fibers (34, 36) within the groove of the alignment element (12).

In re claim 17, Renfro discloses a single-station splicing system, see Figures 1-6, comprising: 
a fusion splicer (50); and 
a single-station splicing unit (10) configured to be positioned within the fusion splicer (50), the single-station splicing unit (10) including: 
a housing (14a, 14b) including an interior space and at least one cover (14b) configured to be interlocked with the housing (14a, 14b) to enclose the interior space; an alignment element (12) disposed within the interior space of the housing (14a, 14b); 
a first electrode (22) disposed on one side of the housing (14a, 14b); and 
a second electrode (22) disposed in the housing (14a, 14b) on an opposing side from the first electrode (22) and in a facing relationship with the first electrode (22); 
wherein the housing (14a, 14b) is configured to receive fibers (34, 36) in an opposing and abutting relationship to splice the fibers (34, 36); and wherein the housing (14a, 14b) remains secured to the fibers (34, 36) after splicing. 
See ¶¶ [0020]-[0030] of Renfro for further details.

In re claim 18, the fusion splicer (50) includes a cradle (52, 58) configured to receive the single-station splicing unit (10).

In re claim 19, the fusion splicer (50) includes electrical contacts (60) configured to electrically connect with the first and second electrodes (22) of the single-station splicing unit (10).

In re claim 20, Renfro further teaches a method of splicing, see Figures 1-6, comprising: 
positioning a first fiber and a second fiber (34, 36) in an opposing and facing relationship within an interior space of a housing (14a, 14b) of a single-station splicing unit (10), each of the first and second fibers (34, 36) including a coated section and an exposed section (“the opening 26 extends slightly more than 180º around the ferrule 12 to fully expose the optical fibers 34, 36 extending from passageway 28”), the splicing unit (10) including an alignment element (12) disposed within the interior space, and first and second electrodes (22) disposed on opposing sides of the housing (14a, 14b); 
positioning ends of the exposed sections of the first and second fibers (34, 36) in an abutting relationship (“the closer the optical fibers 34, 36 are to the center of the opening 26 (or wherever the electrodes 22 are located), the better the fusion splice will be”); 
interlocking a cover (14b) with the housing (14a, 14b) to enclose the exposed section of the first and second fibers (34, 36) within the interior space of the housing (14a, 14b) and to maintain the position of the first and second fibers (34, 36) within the housing (14a, 14b) (“The top portion 14b has a protection element 20 disposed therein….The protection element 20 will be melted and will flow around the fused optical fibers in the ferrule 12 to provide further protection of the splice”); and 
creating a voltage arc between the first and second electrodes (22) to splice the ends of the exposed sections of the first and second fibers (34, 36) (“An arc 44, as illustrated in FIG. 3c, is generated through the electrodes 22, causing the optical fibers 34, 36 to be fused”); 
wherein the housing (14a, 14b) remains secured to the first and second fibers (34, 36) after splicing. See ¶¶ [0020]-[0030] of Renfro for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renfro as applied to claim 1 above, and further in view of Patent No. 5,675,681 to Chiaretti et al. (“Chiaretti”).
In re claim 2, Renfro only differs in that he does not teach his housing (14a, 14b) includes alignment protrusions extending from a bottom surface of the housing (14a, 14b), and the alignment element (12) includes complementary notches configured to engage with the alignment protrusions of the housing (14a, 14b) to orient the alignment element (12) within the housing (14a, 14b). Chiaretti, on the other hand, teaches a housing (23) that includes an alignment protrusion (81) extending from a bottom surface of the housing (23), and an alignment element (21) that includes a complementary notch (28) configured to engage with the alignment protrusion (81) of the housing (23) to orient the alignment element (21) within the housing (23). See col. 5, lines 42-54 of Chiaretti. In order to align his housing with his alignment element, the housing (14a, 14b) of Renfro would have been modified to include alignment protrusions (81) of Chiaretti extending from a bottom surface of the housing (14a, 14b), and the alignment element (12) of Renfro would have included complementary notches (28) of Chiaretti configured to engage with the alignment protrusions (81) of the housing (14a, 14b) to orient the alignment element (12) within the housing (14a, 14b), thereby obtaining the invention specified by claim 2.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 2 in view of Renfro combined with Chiaretti.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harman as applied to claim 6 above, and further in view of Patent No. 8,401,356 to Nishioka et al. (“Nishioka”).
8. The single-station splicing unit (10) of claim 6, wherein each of the first, second and third covers (14) is pivotably connected to a main body section of the housing (12, 14) with a hinge.
In re claim 8, Harman only differs in that he does not teach his each of his first, second and third covers is pivotably connected to a main body section of the housing (12, 14) with a hinge. Nishioka, on the other hand, teaches an optical connector jig comprising first, second and third covers (13, 14, 25) that are each pivotably connected to a main body section (12) with a hinge. See col. 4, lines 29-64 of Nishioka. In order to press or access separate portions of his optical fibers (37), the cover (14) of Harman would have been modified to include first, second, and third covers pivotably connected to a main body section of the housing (12, 14) with a hinge, using the teachings of Nishioka, thereby obtaining the invention specified by claim 8.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 8 in view of Harman combined with Nishioka.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                    


/Omar R Rojas/
Primary Examiner
Art Unit 2883                                                                                                                                                                                                                                                                                                          
or
September 22, 2022